Opinion issued October 9, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00486-CV



ALBERT JEROME WALLACE, JR.,  Appellant

V.

DIANNA LYNN WALLACE,  Appellee



On Appeal from the County Court at Law No. 3 
Galveston County, Texas
Trial Court Cause No. 06FD1564



MEMORANDUM OPINION	Appellant Albert Jerome Wallace, Jr. has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007);
51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Albert Jerome Wallace,
Jr. did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule);
42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.